Exhibit 10.1

 

[EXPLANATORY NOTE:  “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Amended and Restated Credit Agreement (this “First
Amendment”) is made and entered into as of March 31, 2011 (the “First Amendment
Effective Date”), by and among Neenah Paper, Inc., a Delaware corporation
(“Parent”), each subsidiary of Parent listed as a “Borrower” on the signature
pages hereto (together with Parent, each a “Borrower” and collectively, the
“Borrowers”), each subsidiary of Parent listed as a “Guarantor” on the signature
pages hereto (each a “Guarantor” and collectively the “Guarantors”), Neenah
Paper International Holding Company, LLC, a Delaware limited liability company
(“NP International HoldCo”), Neenah Paper International, LLC, a Delaware limited
liability company (“NP International”), each of the financial institutions which
is a signatory hereto (individually, a “Lender” and collectively, the
“Lenders”), JPMorgan Chase Bank, N.A., as agent for the Lenders (the “Agent”),
and JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian collateral agent for
the Lenders (the “Canadian Collateral Agent”).

 

RECITALS:

 

WHEREAS, the Borrowers, the Guarantors, NP International HoldCo, NP
International, the financial institutions from time to time party thereto, the
Agent, and the Canadian Collateral Agent are parties to that certain Amended and
Restated Credit Agreement dated as of November 5, 2009 (the “Original Credit
Agreement”, and as amended, modified, restated and supplemented from time to
time, the “Credit Agreement”).  Capitalized terms used but not defined herein
have the meaning set forth in the Original Credit Agreement.

 

WHEREAS, the Credit Parties have requested that the Credit Agreement be amended
to, among other things, (a) extend the maturity date, (b) decrease the Total
Revolving Commitment to $95,000,000, and (c) no longer require that the Credit
Parties pledge sixty-five percent (65%) of all the issued and outstanding Stock
in Excluded Foreign Subsidiaries.

 

WHEREAS, the Credit Parties have advised the Agent and the Lenders that the
Credit Parties are contemplating a corporate restructuring of their foreign
subsidiaries and their intermediate holding companies and, to facilitate such
proposed corporate restructuring transactions, have requested that the Lenders
(a) amend the Original Credit Agreement to treat NP International HoldCo and NP
International as Excluded Foreign Subsidiaries and Offshore Entities under the
Loan Documents, and (b) consent to (i) the release of NP International HoldCo
and NP International as Borrowers under the Security Documents and the other
Loan Documents, (ii) the release of all Liens on assets of NP International
HoldCo and NP International, including, without limitation, the Pledged
Inter-Company Loans and the Pledged Inter-Company Note, and (iii) the release of
all Liens on Stock in NP International HoldCo, NP

 

1

--------------------------------------------------------------------------------


 

International and each Excluded Foreign Subsidiary heretofore granted to the
Agent under the Security Documents (collectively, the “Requested Restructure
Releases”).

 

WHEREAS, subject to and upon the terms and conditions contained herein, the
Lenders have agreed to the Credit Parties’ requests as set forth herein.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.           Amendments to the Credit Agreement.  In reliance upon the
representations, warranties, covenants and conditions contained in this First
Amendment, and subject to the terms, and satisfaction of the conditions
precedent, set forth in Section 3 hereof, the Credit Agreement is hereby amended
as of the First Amendment Effective Date in the manner provided in this Section
1.

 

1.1           Deleted Definitions.  Section 1 of the Credit Agreement is amended
to delete the following definitions in their entirety:  “Initial Pledged
Inter-Company Loan”, “Pledged Inter-Company Loan”, “Pledged Inter-Company Note”
and “Unpledged Inter-Company Loan”.

 

1.2           Additional Definitions.  Section 1 of the Credit Agreement shall
be amended to add thereto in alphabetical order the following definitions of
“FinCo Note”, “First Amendment”, “First Amendment Effective Date”,
“Inter-Company Loans”, “Inter-Company Note”, “Maturity Date”, “NP International
Lease”, “NP International Note”, “NP International Services Agreement”,
“Permitted Offshore Acquisitions”, “Senior Note Reserve”, “Senior Note Reserve
Notice” and “Significant Offshore Entity”, which shall read in full as follows:

 

“FinCo Note” shall mean that certain promissory note, dated as of October 3,
2006, by FinCo to NP International HoldCo, that evidences certain of the
Inter-Company Loans.

 

“First Amendment” shall mean that certain First Amendment to Amended and
Restated Credit Agreement dated as of March 31, 2011 among Parent, Borrowers,
Guarantors, NP International HoldCo, NP International, the Agent, the Canadian
Collateral Agent and the Lenders party thereto.

 

“First Amendment Effective Date” has the meaning given to such term in the First
Amendment.

 

“Inter-Company Loans” shall mean collectively, (a) the inter-company loans made
from time to time by the Parent to NP International Holdco to finance, by means
of loans described in clauses (b), (c) and (d), the 2006 acquisition of Neenah
Germany, the substantially contemporaneous payment of the purchase price for any
Permitted Offshore Acquisitions and the non-acquisition-related activities of NP
International HoldCo and any of its direct or indirect subsidiaries that are
Offshore Entities from time to time; provided that such inter-company

 

2

--------------------------------------------------------------------------------


 

loans are permitted under Section 7.7; (b) advances from time to time under the
inter-company revolving line of credit from NP International HoldCo to FinCo,
evidenced by the FinCo Note, which line of credit shall be used to provide FinCo
with funds to finance, by means of loans described in clause (c), the activities
of NP International and any of its direct or indirect subsidiaries that are
Offshore Entities, to the extent permitted under this Agreement; (c) the
inter-company loans made from time to time by FinCo to NP International to
finance the 2006 acquisition of Neenah Germany, the substantially
contemporaneous payment of the purchase price for any Permitted Offshore
Acquisitions and the activities of NP International and any of its direct or
indirect subsidiaries that are Offshore Entities, to the extent permitted under
this Agreement; and (d) the inter-company loans made from time to time by NP
International HoldCo to NP International and/or any of NP International HoldCo’s
direct or indirect subsidiaries that are Offshore Entities, to finance the
substantially contemporaneous payment of the purchase price for any Permitted
Offshore Acquisitions by NP International or any of its direct or indirect
subsidiaries that are Offshore Entities, and the activities of NP International
and any of its subsidiaries that are Offshore Entities, to the extent permitted
under this Agreement.

 

“Inter-Company Notes” shall mean, collectively, that the FinCo Note, the NP
International Note and any and all other promissory notes hereafter executed and
delivered by one or more Offshore Entities in favor of another Offshore Entity
or a Credit Party, and “Inter-Company Note” shall mean any one of the
Inter-Company Notes.

 

“Maturity Date” shall mean November 30, 2015; provided, that, “Maturity Date”
shall mean August 15, 2014 in the event that, on or prior to such date, the
Senior Notes have not been repurchased, defeased, refinanced or extended (in
each case to a date at least 90 days after November 30, 2015) or repaid.

 

“NP International Lease” shall mean any lease hereafter entered into by NP
International to occupy a portion of the real property constituting the Parent’s
corporate headquarters, whether by assignment and assumption, or by direct lease
with the landlord, which lease will be on terms substantially consistent with
the terms of the Parent’s lease for the portion of the space leased by NP
International.

 

“NP International Note” shall mean that certain promissory note, dated as of
October 3, 2006, by NP International payable to the order of FinCo, that
evidences certain of the Inter-Company Loans.

 

“NP International Services Agreement” shall mean that certain Management and
Services Agreement referred to in Schedule 7.6, as the same may be amended,
extended, renewed, restated or replaced from time to time to the extent not
prohibited by this Agreement, pursuant to which, among other things, NP
International provides certain human resources services and sales and marketing
technical support to some or all of the Credit Parties.

 

3

--------------------------------------------------------------------------------


 

“Permitted Offshore Acquisitions” shall mean any acquisition by NP International
HoldCo after the First Amendment Effective Date, either directly or indirectly
through one of more of its subsidiaries that are Offshore Entities, of all or a
substantial part of the assets of any Person, or of the shares of Stock of, or
similar interests in, any Person, that is permitted under the provisions of
Section 7.4(6)(B) of this Agreement.

 

“Significant Offshore Entity” shall mean any Offshore Entity that, at the time
of determination, would constitute a “significant subsidiary” of the Parent
within the meaning of Rule 1-02 of Regulation S-X promulgated by the Securities
and Exchange Commission as in effect on the First Amendment Effective Date;
provided, however, that any references to “10 percent” in the tests contained in
sections w(1) and w(2) thereof shall be replaced with references to “2.5
percent”.

 

1.3           Amendments to Definitions.  The definitions of “Applicable
Commitment Fee Percentage”, “Applicable Margin”, “Domestic Subsidiary”,
“Excluded Foreign Subsidiary”, “Fixed Charge Coverage Ratio”, “Loan Documents”,
“NP International”, “NP International HoldCo”, “Offshore Entities”, “Refinancing
Indebtedness”, “Scheduled Principal Payments”, “Security Agreements”,
“Termination Date” and “Total Revolving Commitment” contained in Section 1 of
the Credit Agreement shall be amended and restated in their entirety to read in
full as follows:

 

“Applicable Commitment Fee Percentage” shall mean, with respect to any
Commitment Fee, a rate per annum of (a) 0.50% from and after the First Amendment
Effective Date and continuing until the tenth (10) Business Day after the
Borrowing Base Compliance Certificate of the Credit Parties and their
Subsidiaries for September 30, 2011 has been delivered to and received by the
Agent in accordance with the terms of Section 6.3(i) hereof and (B) from and
after the tenth (10) Business Day after the Borrowing Base Compliance
Certificate of the Credit Parties and their Subsidiaries for September 30, 2011
has been delivered to and received by the Agent in accordance with the terms of
Section 6.3(i) hereof, (i) 0.50% if the aggregate amount of the Lenders’ average
Unused Commitments for the calculation period is greater than sixty percent
(60%) of the Total Revolving Commitment, and (ii) 0.375% if the aggregate amount
of the Lenders’ average Unused Commitments for the calculation period is less
than or equal to sixty percent (60%) of the Total Revolving Commitment.

 

“Applicable Margin”  shall mean, (a) [Intentionally Deleted], and (b) with
respect to any Revolving Loan, the applicable rate per annum determined in
accordance with the remainder of this definition.  As of the end of each fiscal
quarter of the Credit Parties, commencing with the quarter ending September 30,
2011, the Applicable Margin for Revolving Loans shall be adjusted upward or
downward, as applicable, to the respective percentages shown in the schedule
below based on Availability, tested on an average daily basis for the most
recently completed fiscal quarter of the Credit Parties. For purposes hereof,
any such adjustment in the respective amounts of the Applicable Margin, whether
upward or downward, shall be effective ten (10) Business Days after the
Borrowing Base

 

4

--------------------------------------------------------------------------------


 

Compliance Certificate of the Credit Parties and their Subsidiaries with respect
to the final month of such fiscal quarter has been delivered to and received by
the Agent in accordance with the terms of Section 6.3(i) hereof; provided,
however, if any such Borrowing Base Compliance Certificate is not delivered in a
timely manner as required under the terms of Section 6.3(i) hereof, the
Applicable Margin for Revolving Loans from the date such Borrowing Base
Compliance Certificate was due until ten (10) Business Days after Agent and
Lenders receive the same will be the applicable rate per annum set forth below
in Category 1; provided further, that the Applicable Margin from and after the
First Amendment Effective Date and continuing until the first upward or downward
adjustment of the Applicable Margin for Revolving Loans, as hereinabove
provided, shall be at the applicable rate per annum set forth below in Category
2.

 

Availability

 

Per Annum
Percentage for
Revolving Credit
LIBOR
Borrowings

 

Per Annum
Percentage for
Revolving Credit
Alternate Base
Rate Borrowings

 

Category 1:

 

 

 

 

 

Less than $30,000,000

 

2.50

%

1.00

%

 

 

 

 

 

 

Category 2:

 

 

 

 

 

Greater than or equal to $30,000,000

 

2.25

%

0.75

%

 

“Domestic Subsidiary” shall mean any Subsidiary of any Borrower that is
organized and domiciled in the United States of America; provided that, for the
purposes of this Agreement and the other Loan Documents, neither NP
International HoldCo nor NP International shall be treated as a Domestic
Subsidiary even though organized under the laws of the State of Delaware.

 

“Excluded Foreign Subsidiary” shall have the meaning assigned to such term in
Section 6.10; provided, that, as of the First Amendment Effective Date, FinCo,
Neenah Germany, NP International HoldCo and NP International shall each be
deemed to be Excluded Foreign Subsidiaries.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to any Person and without
duplication, the ratio of (a) EBITDA less (i) Capital Expenditures not funded by
Indebtedness permitted by Section 7.1(c) or Section 7.1(m); less (ii) loans,
advances and Investments made to Persons that are not Credit Parties, less (iii)
cash payments of federal, state, provincial and local income or franchise taxes,
plus (iv) Cash Dividends and other distributions with respect to Stock held by a
Credit Party to the extent received in cash by a Credit Party from any Person
that is not a Credit Party, to (b) the sum of (i) cash Interest Expense, plus
(ii)

 

5

--------------------------------------------------------------------------------


 

Scheduled Principal Payments, plus (iii) Cash Dividends, plus (iv) the Quarterly
Equipment Component Amortization Amount per three calendar month period in
respect of scheduled reductions, if any, of the Equipment Component as set forth
in clause (a) of the definition of Equipment Component, plus (v) the Quarterly
Real Estate Component Amortization Amount per three calendar month period in
respect of scheduled reductions, if any, of the Real Estate Component as set
forth in clause (a) of the definition of Real Estate Component.

 

All components of the Fixed Charge Coverage Ratio shall be determined for the
applicable Person on a Consolidated basis, without duplication and for the four
(4) most recent consecutive fiscal quarters of the applicable Person ending on
or prior to the date of determination; provided, that the results of operation
of the Offshore Entities and their subsidiaries, including, without limitation,
Neenah Germany and its subsidiaries, shall be excluded in the calculation of
Fixed Charge Coverage Ratio.

 

“Loan Documents” shall mean this Agreement, the First Amendment, the Notes, the
Applications, the Security Documents, the Guaranties, the Contribution
Agreement, the Joinder Agreements, the Letters of Credit, all instruments,
certificates and agreements now or hereafter executed and delivered to the
Agent, the Canadian Collateral Agent and/or the Lenders in connection with or
pursuant to any of the foregoing (including without limitation, any fee letter
between the Agent, JPMorgan and/or any of its Affiliates and any Borrower
relating to the transactions contemplated by this Agreement), and all
amendments, modifications, renewals, extensions, increases and rearrangements
of, and substitutions for, any of the foregoing.

 

“NP International” shall mean Neenah Paper International, LLC, a Delaware
limited liability company and a wholly owned subsidiary of NP International
HoldCo.

 

“NP International HoldCo” shall mean Neenah Paper International Holding Company,
LLC, a Delaware limited liability company and a wholly owned subsidiary of the
Parent.

 

“Offshore Entities” shall mean FinCo, NP International HoldCo, NP International,
Neenah Germany, each Excluded Foreign Subsidiary and each of the forgoing
Persons’ direct or indirect foreign subsidiaries.

 

“Refinancing Indebtedness” shall mean any Indebtedness of the Credit Parties or
any of their Subsidiaries issued in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund, other
Indebtedness of such Person, provided, that:

 

(a)           the principal amount of such Refinancing Indebtedness does not
exceed the sum of (i) the then outstanding principal amount of the Indebtedness
so extended, refinanced, renewed, replaced, defeased or refunded, (ii) the
amount

 

6

--------------------------------------------------------------------------------


 

of accrued but unpaid interest on the Indebtedness so extended, refinanced,
renewed, replaced, defeased or refunded and (iii) the reasonable and customary
transactional costs and expenses incurred by the Credit Parties in connection
with incurring such Refinancing Indebtedness;

 

(b)           the interest rate or rates to accrue under such Refinancing
Indebtedness do not exceed the market interest rate or rates as of the time of
the issuance or incurrence of such Refinancing Indebtedness then accruing on the
Indebtedness so extended, refinanced, renewed, replaced, defeased or refunded;

 

(c)           such extension, refinancing, renewal, replacement defeasance or
refunding does not result in a shortening of the average weighted maturity of
the Indebtedness so extended, refinanced, renewed, replaced, defeased or
refunded (and, with respect to the Senior Notes, such extension, refinancing,
renewal, replacement defeasance or refunding does not result in any principal
amount owing with respect of such Refinancing Indebtedness becoming due earlier
than the date that is 90 days following the Maturity Date);

 

(d)           the subordination provisions (with respect to any Subordinated
Indebtedness) and collateral security provisions (or absence thereof) of such
Refinancing Indebtedness are in each case, as determined by the Agent in its
sole discretion, substantially the same as, or more favorable to the applicable
Credit Party and/or Subsidiary as those in the Indebtedness so extended,
refinanced, renewed, replaced, defeased or refunded;

 

(e)           the covenants, defaults, remedies and other terms of such
Refinancing Indebtedness are in each case, as determined by the Agent in its
sole discretion, substantially the same as, or not materially less favorable to
the applicable Credit Party and/or Subsidiary as those in the Indebtedness so
extended, refinanced, renewed, replaced, defeased or refunded; and

 

(f)            no Default or Event of Default has occurred and is continuing or
would result from the issuance or origination of such Refinancing Indebtedness.

 

“Scheduled Principal Payments” shall mean, with respect to any Person for any
period, the aggregate amount of regularly scheduled payments of principal, if
any, in respect of funded Indebtedness (including the principal component of any
payments in respect of Capital Lease Obligations) paid or required to be paid by
such Person and its consolidated Subsidiaries during such period.

 

“Termination Date” shall mean the earliest of (a) the Maturity Date, and (b) any
date the Termination Date is accelerated or the Total Commitment is terminated
by the Agent pursuant to Section 8.1 hereof.

 

“Total Revolving Commitment” shall mean, on any day, the aggregate of all of the
Revolving Lenders’ Revolving Commitments on such day.  As of the

 

7

--------------------------------------------------------------------------------


 

First Amendment Effective Date, the Total Revolving Commitment is $95,000,000.

 

1.4           Amendment of Definitions of “Annual Audited Financial Statements”,
“Monthly Unaudited Financial Statements” and “Quarterly Unaudited Financial
Statements”.  The definitions of “Annual Audited Financial Statements”, “Monthly
Unaudited Financial Statements” and “Quarterly Unaudited Financial Statements”
are each hereby amended by replacing each reference to “Subsidiaries” therein
with a reference to “subsidiaries”.

 

1.5           Amendment of Definition of “Change of Control”.  Clause (f) of the
definition of “Change of Control” is hereby amended and restated in its entirety
as follows:

 

(f) the Parent shall cease to have the beneficial ownership, directly or
indirectly, of 100% of the Stock of FinCo, NP International and NP International
HoldCo, free and clear of all Liens (other than Liens permitted under
Section 7.2)

 

1.6           Amendment of Definition of “Permitted Affiliate Transactions”. 
The definition of “Permitted Affiliate Transactions” is hereby amended by
replacing the reference to “Offshore Entitles” in clause (f) thereof with the
term “Offshore Entities”.

 

1.7           Amendment of Definition of “Security Agreements”.  Clause (c) of
the definition of “Security Agreements” is hereby amended and restated in its
entirety as follows:

 

(c) the Pledge Agreement dated as of the Original Closing Date, between the
Credit Parties named therein and the Agent, for the ratable benefit of the
Lender Parties, covering all issued and outstanding Stock in each of the
Borrowers’ Domestic Subsidiaries and, to the extent set forth therein, Canadian
Subsidiaries,

 

1.8           Amendment of Section 2.10 of the Credit Agreement.  Clause (a) of
Section 2.10 of the Credit Agreement is hereby amended by replacing the phrase
“for the account of the Borrowers” therein with “for the account of the
Borrowers, and, if applicable, NP International HoldCo and NP International,”

 

1.9           Amendment of Section 2.15 of the Credit Agreement.  Clauses (a)
and (b) of Section 2.15 of the Credit Agreement are hereby amended and restated
in their entirety as follows:

 

(a)           If no Default or Event of Default or Material Adverse Effect shall
have occurred and be continuing, the Borrowers may at any time prior to the
Termination Date request one or more increases of the Revolving Commitments by
notice to the Agent in writing of the amount of such proposed increase (each
such notice, a “Revolving Commitment Increase Notice”); provided, however, that,
(i) the Revolving Commitment of any Revolving Lender may not be increased
without such Revolving Lender’s consent, (ii) the aggregate amount of the
Revolving Commitments as so increased shall not exceed $150,000,000, and (iii)
the Revolving Commitments may not be increased

 

8

--------------------------------------------------------------------------------


 

without the consent of the Agent (which consent shall not be unreasonably
withheld or delayed).

 

(b)           In connection with any proposed increase in the Revolving
Commitments, the Borrowers may, in their sole discretion, but with the consent
of the Agent as to any Person that is not at such time a Revolving Lender (which
consent shall not be unreasonably withheld or delayed), offer to any existing
Revolving Lender or to one or more additional banks or financial institutions
the opportunity to participate in all or a portion of such unsubscribed portion
of the Revolving Commitments, by notifying the Agent of such request; provided,
that the Revolving Commitment of any New Lender shall not be less than
$10,000,000 and shall be in an integral multiple of $2,500,000.  Promptly and in
any event within five (5) Business Days after receipt of such notice from the
Borrowers of their desire to offer such unsubscribed commitments to certain
existing Revolving Lenders or to the additional banks or financial institutions
identified therein, the Agent shall notify such proposed lenders of the
opportunity to participate in all or a portion of such unsubscribed portion of
the increased Revolving Commitments.

 

1.10         Amendment of Section 6.10 of the Credit Agreement.  Clause (b)  of
Section 6.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

(b)           a first priority perfected security interest to be granted to the
Agent (or the Canadian Collateral Agent, as applicable), for the ratable benefit
of the Lender Parties, in all of the Stock of such Subsidiary owned by the
Credit Parties or any of their other Subsidiaries if such newly acquired or
created Subsidiary is a Domestic Subsidiary or is treated, for U.S. federal tax
purposes, as an entity that is disregarded as an entity separate from its owner
within the meaning of Treas. Reg. § 301.7701-1. The Credit Parties and their
Subsidiaries shall not be required to pledge any issued and outstanding Stock of
any such newly acquired or created foreign subsidiary that is not disregarded as
an entity separate from its owner within the meaning of Treas. Reg. § 301.7701-1
(an “Excluded Foreign Subsidiary”) or is otherwise an Offshore Entity; provided,
that no Credit Party shall be deemed at any time to be an Excluded Foreign
Subsidiary;

 

1.11         Amendment of Section 7.1 of the Credit Agreement.  Section 7.1 of
the Credit Agreement is hereby amended by:

 

(i) amending and restating clause (f) in its entirety as follows:

 

(f)            Indebtedness of any Credit Party to any other Credit Party,
provided, that, no such Indebtedness may be cancelled, compromised or otherwise
discounted in any respect without the written consent of the Required Lenders;

 

(ii) amending and restating clause (m) in its entirety as follows:

 

(m)          Senior unsecured Indebtedness, and/or senior subordinated unsecured
Indebtedness, evidenced by Additional Senior Notes, provided, that (i)

 

9

--------------------------------------------------------------------------------


 

the sum of the outstanding principal amount of all Additional Senior Notes and
the Senior Notes shall not exceed $375,000,000, and (ii) upon the incurrence of
any Additional Senior Notes, the Fixed Charge Coverage Ratio for the Borrowers
and their Subsidiaries (after giving effect to the incurrence of the
Indebtedness evidenced by the Additional Senior Notes and, to the extent
applicable, any application of the proceeds thereof to the retirement of
existing Indebtedness, provided, that such application occurs, or irrevocable
notice of the redemption, prepayment or purchase of which is given,
substantially contemporaneously with the issuance of such Additional Senior
Notes) shall be greater than 1.15 to 1.00 for the most recently completed four
quarter period, assuming that for purposes of calculating the Fixed Charge
Coverage Ratio for such period (calculated on a pro forma basis in a manner
reasonably acceptable to the Agent) such Indebtedness was incurred on the first
day of such applicable period;

 

(iii) redesignating existing clause (n) as clause (o); and

 

(iv) inserting the following as new clause (n):

 

(n)           Indebtedness owing in respect of operating leases entered into in
the ordinary course of business that prior to the First Amendment Effective Date
were not required to be treated as Capital Lease Obligations under GAAP, but as
a result of any changes in GAAP mandated by the Financial Accounting Standards
Board or successor organization and implemented after the First Amendment
Effective Date, are required to be treated as Capital Lease Obligations under
GAAP; provided that the aggregate amount of such Indebtedness owing with respect
to such operating leases shall not exceed $15,000,000; and

 

1.12         Amendment of Section 7.2 of the Credit Agreement.  The last
paragraph of Section 7.2 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

provided, however, notwithstanding anything contained above in this Section 7.2
to the contrary, (i) if any of the permitted Liens are of the type that are
being contested in good faith by appropriate proceedings as to the Credit
Parties, the Indebtedness giving rise to such contested Lien(s) must be
immediately paid upon commencement of any foreclosure process or proceeding with
respect to such Lien(s) unless the same shall be effectively stayed or a surety
bond or title insurance with respect thereto (which is reasonably satisfactory
in all respects to the Agent), is posted; and (ii) in no event will the Credit
Parties create or suffer to exist any Lien upon any Stock of their existing or
future Subsidiaries or upon any Stock of NP International HoldCo, NP
International, or FinCo (other than Liens in favor of the Agent (or the Canadian
Collateral Agent) as security for the Obligations).

 

10

--------------------------------------------------------------------------------


 

1.13         Amendment of Section 7.3 of the Credit Agreement.  Section 7.3 of
the Credit Agreement is hereby amended by (i) deleting “and” at the end of
sub-clause (c), (ii) replacing the period at the end of sub-clause (d) with “;
and”, and (iii) adding a new sub-clause (e), which shall read as follows:

 

(e)           Any guarantee by the Parent of NP International’s obligations
under the NP International Lease, if such guarantee is required by the landlord
under the NP International Lease.

 

1.14         Amendment of Section 7.4 of the Credit Agreement.  Section 7.4 of
the Credit Agreement is hereby amended as follows:

 

(i) Section 7.4(4) is amended by (1) adding a new sub-clause (A)(i), which shall
read “contribute or otherwise transfer the Stock in FinCo to NP International
HoldCo as part of the corporate restructuring process contemplated in the First
Amendment”; (2) deleting the word “and” immediately preceding sub-clause
(B) thereof; (3) deleting the word “and” immediately preceding sub-clause
(B)(v) thereof; and (4) adding the following additional language after
sub-clause (B)(v):

 

(vi) sell, contribute or otherwise transfer Property to any other Offshore
Entity, or to a Person that, contemporaneously with such sale, contribution or
transfer will become an Offshore Entity; (vii) transfer and issue Stock to other
Offshore Entities as necessary to implement the corporate restructuring of the
Credit Parties’ foreign operations contemplated by the First Amendment, subject
to changes to such restructuring from time to time as may be approved by the
Agent in writing prior to the implementation of such restructuring; and (C) any
Offshore Entity created or acquired after the First Amendment Effective Date
that is not directly or indirectly wholly owned by the Parent may issue Stock
from time to time to holders of minority interests in its Stock, provided that
after giving effect to such issuance, the Offshore Entity will remain majority
owned directly or indirectly by the Parent.

 

(ii) Section 7.4(6) is hereby amended and restated in its entirety as follows:

 

(6) (A) the Credit Parties may purchase or otherwise acquire all or a
substantial portion of the assets of one or more Persons, or any shares of Stock
of, or similar interest in, any Person; provided, that, (i) such transaction or
series of transactions is not otherwise prohibited hereunder, (ii) the Credit
Parties comply with the requirements of this Agreement, including without
limitation Section 6.10 and Section 6.20, in connection with such transaction or
series of transactions, (iii) the aggregate purchase price (including merger
consideration, if applicable) paid by the Credit Parties in any transaction or
series of transactions under this Section 7.4(6)(A) and by the Offshore Entities
in any transaction or series of transactions under Section 7.4(6)(B) does not
exceed $100,000,000 in any twelve month period or $200,000,000 in the aggregate
for all transactions

 

11

--------------------------------------------------------------------------------


 

under this Section 7.4(6) consummated after the First Amendment Effective Date,
(iv) the Availability immediately after giving effect to the completion of any
transaction or series of transactions under this Section 7.4(6) shall not be
less than $25,000,000 on a pro forma basis (and the Borrowers shall provide the
Agent with a pro forma calculation in form and substance reasonably satisfactory
to the Agent) including all consideration given in connection with such
transaction or series of transactions as having been paid in cash at the time of
the initial completion of any such transaction or series of transactions, and
(v) the Fixed Charge Coverage Ratio for the Borrowers and their Subsidiaries
(after giving effect to such transaction or series of transactions, including,
to the extent applicable, the retirement of any Indebtedness occurring, or
irrevocable notice of the redemption, prepayment or purchase of which
Indebtedness is given, substantially contemporaneously with the consummation of
such transaction or transactions) shall be greater than 1.15 to 1.00 for the
most recently completed four quarter period assuming that for purposes of
calculating the Fixed Charge Coverage Ratio for such period (calculated on a pro
forma basis in a manner acceptable to the Agent) such transaction or series of
transactions occurred on the first day of such applicable period; and (B) any of
the Offshore Entities may purchase or otherwise acquire all or a substantial
portion of the assets of one or more Persons, or any shares of Stock of, or
similar interest in, any Person; provided, that, (i) such transaction or series
of transactions is not otherwise prohibited hereunder, (ii) the Credit Parties
and the Offshore Entities comply with the requirements of this Agreement in
connection with such transaction or series of transactions, (iii) the aggregate
purchase price (including merger consideration, if applicable) paid by the
Credit Parties in any transaction or series of transactions under
Section 7.4(6)(A) and by the Offshore Entities in any transaction or series of
transactions under this Section 7.4(6)(B) does not exceed $100,000,000 in any
twelve month period or $200,000,000 in the aggregate for all transactions under
this Section 7.4(6) consummated after the First Amendment Effective Date,
(iv) the Availability immediately after giving effect to the completion of any
transaction or series of transactions under this Section 7.4(6) shall not be
less than $25,000,000 on a pro forma basis (and the Borrowers shall provide the
Agent with a pro forma calculation in form and substance reasonably satisfactory
to the Agent) including all consideration given in connection with such
transaction or series of transactions as having been paid in cash at the time of
the initial completion of any such transaction or series of transactions, and
(v) the Fixed Charge Coverage Ratio for the Borrowers and their Subsidiaries
(after giving effect to such transaction or series of transactions, including,
to the extent applicable, the retirement of any Indebtedness occurring, or
irrevocable notice of the redemption, prepayment or purchase of which
Indebtedness is given, substantially contemporaneously with the consummation of
such transaction or transactions) shall be greater than

 

12

--------------------------------------------------------------------------------


 

1.15 to 1.00 for the most recently completed four quarter period assuming that
for purposes of calculating the Fixed Charge Coverage Ratio for such period
(calculated on a pro forma basis in a manner acceptable to the Agent) such
transaction or series of transactions occurred on the first day of such
applicable period.

 

1.15         Amendment of Section 7.7 of the Credit Agreement.  Clauses (i) and
(j) of Section 7.7 of the Credit Agreement are hereby re-designated as clauses
(m) and (n), respectively, and clauses (g) and (h) of Section 7.7  are hereby
deleted in their entirety and replaced with clauses (g), (h), (i), (j), (k) and
(l) below:

 

(g)           Inter-Company Loans;

 

(h)           Investments in NP International HoldCo made prior to December 31,
2006 in order to finance the 2006 acquisition of Neenah Germany;

 

(i)            other loans, advances or Investments in FinCo, NP International
and NP International HoldCo in an aggregate amount not to exceed €250,000 at any
time outstanding;

 

(j)            any expenses, including, without limitation, insurance and
workers compensation expenses, reasonably incurred by the Parent in the ordinary
course of business on a “blanket” or “umbrella” basis for benefit of the Credit
Parties, NP International HoldCo and NP International;

 

(k)           any Letter of Credit issued pursuant to Section 2.10 of this
Agreement, to the extent it may directly or indirectly benefit NP International
HoldCo and NP International, or either of them;

 

(l)            any guarantee by the Parent of NP International’s obligations
under the NP International Lease, if such guarantee is required by the landlord
under the NP International Lease;

 

1.16         Amendments to Section 7.11 of the Credit Agreement.  Section 7.11
of the Credit Agreement is hereby amended by (i) replacing the reference to
“$10,000,000” in clause (b)(iii)(B) thereof with a reference to “$12,000,000”
and (ii) amending and restating clause (e) thereof in its entirety as follows:

 

(e)           Redeem (whether as a result of mandatory or optional redemption
obligations or rights), purchase, defease or retire for value, or make any
principal payment on, any Subordinated Indebtedness, prior to the Termination
Date (other than any non-cash conversion to equity and any principal payments on
Indebtedness permitted under Section 7.1(f)).

 

1.17         Amendment to Section 7.14 of the Credit Agreement.  Section 7.14 of
the Credit Agreement is hereby amended to replace the reference to “(other than
FinCo)” set forth therein with a reference to “(other than FinCo, NP
International and NP International HoldCo)”.

 

13

--------------------------------------------------------------------------------


 

1.18         Amendment to Section 7.16 of the Credit Agreement.  Section 7.16 of
the Credit Agreement is hereby amended to replace the reference to “Unpledged
Inter-Company Loans” set forth therein with a reference to “Inter-Company
Loans”.

 

1.19         Amendment of Section 7.20 of the Credit Agreement.  Section 7.20 
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

7.20         Limitation on Indebtedness of Offshore Entities.

 

(a)           Limitations on Indebtedness.  Permit (i) FinCo, NP International
and NP International HoldCo to create, incur, assume or suffer to exist
Indebtedness other than (A) Indebtedness owing to the Parent or to a Person for
whom the beneficial ownership of 100% of the Stock in such Person is owned,
directly or indirectly, by the Parent free and clear of all Liens, and (B) any
Indebtedness of NP International owing in respect of operating leases entered
into in the ordinary course of business that prior to the First Amendment
Effective Date were not required to be treated as Capital Lease Obligations
under GAAP, but as a result of any changes in GAAP mandated by the Financial
Accounting Standards Board or successor organization and implemented after the
First Amendment Effective Date, are required to be treated as Capital Lease
Obligations under GAAP, and (ii) the Offshore Entities (other than FinCo, NP
International and NP International HoldCo) to create, incur, assume or suffer to
exist Indebtedness in excess of €50,000,000 at any time outstanding.

 

(b)           Limitations on Assets. Permit FinCo, NP International and NP
International HoldCo to hold Property other than (i) Stock in Persons for whom
the beneficial ownership, directly or indirectly, of more than fifty percent
(50%) of the Stock of such Persons is owned by the Parent, free and clear of all
Liens, (ii) Inter-Company Loans for which such party is the lender thereunder,
(iii) cash received in the form of loan proceeds from an Inter-Company Loan,
provided that such cash is loaned, advanced or otherwise invested in Permitted
Offshore Acquisitions or the activities of NP International and any Offshore
Entity subsidiaries of NP International from time to time substantially
contemporaneously after receipt, (iv) cash received in the form of dividends or
repayment of Inter-Company Loans, provided that such cash is either (A) applied
to accrued and unpaid interest on such Inter-Company Loans or (B) is distributed
substantially contemporaneously after receipt in the form of distributions to
the holder(s) of such Person’s Stock or a repayment of principal then
outstanding under an Inter-Company Loan owing by such Person, (v) in the case of
NP International, payments received for services performed under the NP
International Services Agreement, (vi) in the case of NP International HoldCo
and NP International, cash received directly or indirectly from the Parent that
is used  to pay the wages, salaries and benefits of employees of NP
International in the ordinary course of business, (vii) cash representing
(A) profits earned by NP International for services performed under the NP
International Services Agreement prior to the First Amendment Effective Date and
(B) amounts retained in the reasonable business judgment of the Parent to
provide for the payment of

 

14

--------------------------------------------------------------------------------


 

bonuses to employees of NP International in the ordinary course of business,
(viii) Investments by NP International HoldCo and NP International, or either of
them, that would qualify as Permitted Investment Securities, but for the fact
that they are not pledged to the Agent and the Lenders as Collateral, and
(ix) the property occupied by NP International under the NP International Lease,
if and to the extent that prior to the First Amendment Effective Date the NP
International Lease was not required to be treated as a Capital Lease Obligation
under GAAP, but as a result of any changes in GAAP mandated by the Financial
Accounting Standards Board or successor organization and implemented after the
First Amendment Effective Date the NP International Lease is required to be
treated as a Capital Lease Obligation under GAAP.

 

1.20         Amendment of Section 8.1 of the Credit Agreement.  Section 8.1 of
the Credit Agreement is hereby amended as follows:

 

(i) clause (b) of Section 8.1 is hereby amended and restated in its entirety to
read as follows:

 

(b) (i) Any Credit Party (A) shall fail to pay when due, or within any
applicable period of grace, any other Indebtedness (excluding Indebtedness
outstanding hereunder) in excess of $5,000,000 in principal amount unless such
payment is being contested in good faith (by appropriate proceedings) and
adequate reserves have been provided therefor, or (B) shall default (beyond any
applicable grace and curative periods) in any other manner with respect to any
other Indebtedness (excluding Indebtedness outstanding hereunder) in excess of
$5,000,000 in principal amount if the effect of any such default or event of
default shall be to accelerate or to permit the holder of any such other
Indebtedness, at its option, to accelerate the maturity of such Indebtedness
prior to the stated maturity thereof; or (ii) any Offshore Entity shall default
(beyond any applicable grace and curative periods) in any manner with respect to
any Indebtedness under any working capital line of credit in excess of
€5,000,000 in principal amount, or any other Indebtedness in excess of
€15,000,000 in principal amount.

 

(ii) clause (g) of Section 8.1 is hereby amended and restated in its entirety to
read as follows:

 

(g)           Final judgment or judgments (or any decree or decrees for the
payment of any fine or any penalty) for the payment of an uninsured money award
in excess of $2,000,000 in the aggregate shall be rendered against any Credit
Party, or in excess of €5,000,000 against any Offshore Entity, and in either
case the same shall remain undischarged and unpaid for a period of thirty (30)
days during which execution shall not be effectively stayed or bonded; or

 

15

--------------------------------------------------------------------------------


 

(iii) clauses (n), (o), (p) and (q) of Section 8.1 are hereby amended by
substituting “Significant Offshore Entity” in lieu of “Offshore Entity”,
wherever the latter term appears in those clauses.

 

1.21         Amendment to Schedule 1.1A of the Credit Agreement.  Schedule 1.1A
to the Credit Agreement is amended and restated in its entirety by Schedule 1.1A
attached hereto.

 

1.22         Amendment to Schedule 1.1C of the Credit Agreement.  Schedule 1.1C
to the Credit Agreement is amended and restated in its entirety by Schedule 1.1C
attached hereto.

 

1.23         Amendment to Schedule 1.1E of the Credit Agreement.  Schedule 1.1E
to the Credit Agreement is amended and restated in its entirety by Schedule 1.1E
attached hereto.

 

1.24         Amendment to Schedule 1.1F of the Credit Agreement.  Schedule 1.1F
to the Credit Agreement is amended and restated in its entirety by Schedule 1.1F
attached hereto.

 

1.25         Amendment to Schedule 5.29 of the Credit Agreement.  Schedule 5.29
to the Credit Agreement is amended and restated in its entirety by Schedule 5.29
attached hereto.

 

--------------------------------------------------------------------------------

***Confidential treatment requested as to certain portions which portions are
omitted and filed separately with the SEC.

 

SECTION 2.           Requested Restructure Releases.

 

2.1           The Borrowers, NP International HoldCo and NP International hereby
request that the Lenders consent to the Requested Restructure Releases and waive
any violation of the Credit Agreement that would otherwise exist or arise as a
result of such release in the absence of such consent.  In reliance on the
representations and warranties of the Borrowers contained herein, and subject to
the terms, and satisfaction of the conditions precedent, set forth in Section 3
hereof, effective as of the First Amendment Effective Date, the Lenders hereby
consent to the Requested Restructure Releases and waive any violation of the
Credit Agreement that would otherwise exist or arise upon such release in the
absence of such consent.  Effective as of the First Amendment Effective Date,
(i) NP International HoldCo and NP International shall be deemed to have been
released as Borrowers under the Loan Documents, and (ii) the Liens of the Agent
and the Collateral Agent on assets of NP International HoldCo and NP
International, including, without limitation, the FinCo Note, and the Liens of
the Agent and the Collateral Agent on Stock in NP International HoldCo, NP
International, FinCo and Neenah Germany shall be deemed to have been released
and no longer constitute Collateral in connection with the Security Documents.
The Agent and the Collateral Agent, as applicable, further agree promptly to
deliver to the Parent any physical certificates in their possession representing
the Stock of NP International HoldCo, NP International, FinCo and Neenah
Germany, and any and all accompanying stock powers or other instruments of
assignment relating thereto, previously delivered to Agent or the Collateral
Agent (or if such certificates cannot be located by the Agent or the Collateral
Agent, to deliver a lost certificate affidavit and indemnity reasonably
satisfactory in form and substance to the Parent).  Furthermore, upon the First
Amendment Effective Date, (i) Agent shall file one or more UCC-3 Partial
Releases required to release NP International HoldCo and NP International as
grantors, pledgors or debtors under the Security

 

16

--------------------------------------------------------------------------------


 

Documents, and such other documents and instruments as may be required to
release the Collateral of NP International HoldCo and NP International from the
Lenders’ lien and security interest therein, and (ii) NP International HoldCo
and NP International may cancel the notation of pledge on their books and
records.

 

2.2           On and following the First Amendment Effective Date, the Agent and
the Collateral Agent are each hereby authorized and directed to execute and
deliver such documents and instruments as may be reasonably requested by the
Parent to give effect to the Requested Restructure Releases, including without
limitation lien releases, re-assignments of Intellectual Property pledged by NP
International HoldCo and NP International (if any) under the Intellectual
Property Security Agreement, and releases under any Tri-Party Agreements.

 

2.3           The releases set forth in this Section 2 are limited solely to the
Requested Restructure Releases, and nothing contained herein shall be deemed a
consent to, or waiver of, any other action or inaction of any other Borrower or
any other Credit Party.  Neither the Agent nor the Lenders shall be obligated to
grant any future waivers, consents or amendments with respect to the Credit
Agreement or any other Loan Document.

 

SECTION 3.           Conditions Precedent to First Amendment.  This First
Amendment will be effective as of the First Amendment Effective Date, on the
condition that the following conditions precedent will have been satisfied:

 

3.1           Counterparts.  The Agent will have received counterparts of this
First Amendment duly executed by each of the Credit Parties, NP International
HoldCo, NP International, the Agent, the Canadian Administrative Agent and each
of the Lenders (or, in the case of any party as to which an executed counterpart
shall not have been received, telegraphic, telex, or other written confirmation
from such party of execution of a counterpart hereof by such party).

 

3.2           Fees.  The Agent shall have received payment of any and all fees
owing in connection with this First Amendment, including an amendment fee
payable to each Lender in the amount of 20 basis points (0.20%) on the amount of
such Lender’s Commitment (after giving effect to the amendment to the Credit
Agreement set forth in Section 1 hereof).

 

3.3           Expenses.  To the extent invoiced, the Agent and the Canadian
Collateral Agent shall have received payment or reimbursement of their
out-of-pocket expenses in connection with this First Amendment and any other
out-of-pocket expenses of the Agent and the Canadian Collateral Agent required
to be paid or reimbursed pursuant to the Credit Agreement, including the
reasonable fees, charges and disbursements of counsel for the Agent and the
Canadian Collateral Agent.

 

3.4           Corporate Authority Documentation.  The Borrowers shall have
delivered to the Agent such certificates of authorized officers of the Borrowers
and the Guarantors, certificates of Governmental Authorities, certified copies
of the Organizational Documents of the Credit Parties (or certified confirmation
that no amendments, modifications or revisions have been made to those
previously certified and delivered to the Agent, as applicable), certified
copies of resolutions of the directors, managers or members, as applicable of
the Borrowers and

 

17

--------------------------------------------------------------------------------


 

the Guarantors and such other documents, instruments and agreements as the Agent
shall require to evidence the valid corporate existence and authority to conduct
business of the Borrowers and the Guarantors and the due authorization,
execution and delivery of this First Amendment any other documents related to
this First Amendment, and any other legal matters relating to the Borrowers, the
Guarantors, any Subsidiary or the other Loan Documents by the Borrowers and/or
the Guarantors, all in a form and substance reasonable satisfactory to the Agent
and its counsel.

 

3.5           Opinion. The Borrowers shall have delivered to the Agent favorable
opinions of Bryan Cave LLP, counsel to the Borrowers and the Guarantors, and
general counsel to the Parent, each dated as of the First Amendment Effective
Date, addressed to the Agent and the Lenders and covering such matters in
connection with the foregoing as the Agent or the Lenders may reasonably
request, in a form and substance reasonably satisfactory to the Agent and its
counsel.

 

3.6           Notes. The Borrowers shall have delivered to the Agent new duly
completed and executed Revolving Credit Notes dated as the First Amendment
Effective Date for each Lender based on its Revolving Commitment as amended
pursuant to Section 1 of this First Amendment, and in each case payable to the
order of such Lender.

 

3.7           Amendment to Security Agreement.  The Borrowers shall have
delivered to the Agent an amendment to the Security Agreement (Personal
Property) entered into by the Borrowers on November 30, 2004, pursuant to which
the Stock of Excluded Foreign Subsidiaries will be excluded from the Collateral
to conform with the amendments set forth in this First Amendment, all in form
and substance reasonably satisfactory to the Agent and its counsel.

 

3.8           Real Property Assets Appraisal.  The Agent will have received an
appraisal of the Real Property Assets of the Credit Parties by an appraisal firm
satisfactory to the Agent and otherwise in form and substance acceptable to the
Agent.

 

3.9           Other Documents.  The Agent shall have been provided with such
documents, instruments and agreements, and Borrowers shall have taken such
actions, in each case as the Agent may reasonably require in connection with
this First Amendment and the transactions contemplated hereby.

 

SECTION 4.           Representations and Warranties.  The Credit Parties hereby
represent and warrant to the Lender Parties that:

 

4.1           the representations and warranties contained in the Credit
Agreement, as amended hereby, and the other Loan Documents are true and correct
in all material respects on and as of the date hereof as though made on and as
of the date hereof, and the Credit Parties are in full compliance in all
material respects with all covenants and agreements contained in the Credit
Agreement, as amended hereby, and the other Loan Documents except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties were true and correct as of such
earlier date, and except for any change of facts expressly permitted under the
provisions of the Credit Agreement and the other Loan Documents;

 

18

--------------------------------------------------------------------------------


 

4.2           no Default or Event of Default has occurred and is continuing
under the Credit Agreement; and

 

4.3           this First Amendment has been duly executed and delivered by the
Credit Parties, and the Credit Agreement, as amended hereby, constitutes a
legal, valid and binding obligation of the Credit Parties, enforceable against
the Credit Parties in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 5.           No Waiver.  Nothing contained in this First Amendment shall
be construed as a waiver by the Lender Parties of any covenant or provision of
the Credit Agreement, the other Loan Documents, or of any other contract or
instrument between the Credit Parties and any of the Lender Parties, and the
failure of the Lender Parties at any time or times hereafter to require strict
performance by the Credit Parties of any provision thereof shall not waive,
affect or diminish any right of the Lender Parties to thereafter demand strict
compliance therewith.  The Agent and the Lenders hereby reserve all rights
granted under the Credit Agreement, the other Loan Documents, this First
Amendment and any other contract or instrument between the Credit Parties and
the Lender Parties.

 

SECTION 6.           Survival of Representations and Warranties.  All
representations and warranties made in this First Amendment including any Loan
Document furnished in connection with this First Amendment shall survive the
execution and delivery of this First Amendment and the other Loan Documents, and
no investigation by the Agent or any closing shall affect the representations
and warranties or the right of the Agent to rely upon them.

 

SECTION 7.           Expenses.  As provided in Section 10.9 of the Credit
Agreement, the Borrowers hereby agree to pay on demand all legal and other fees,
costs and expenses incurred by the Agent in connection with the negotiation,
preparation, and execution of this First Amendment and all related documents.

 

SECTION 8.           Severability.  Any provision of this First Amendment that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining portions hereof or affecting
the validity or enforceability of such provision in any other jurisdiction.

 

SECTION 9.           APPLICABLE LAW.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 10.         Successors and Assigns.  This First Amendment is binding
upon and shall inure to the benefit of the Agent, Lenders and the Credit Parties
and their respective successors and assigns, except the Credit Parties may not
assign or transfer any of their rights or obligations hereunder without the
prior written consent of the Agent, other than as expressly permitted under the
terms of the Credit Agreement.

 

SECTION 11.         Counterparts.  This First Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so

 

19

--------------------------------------------------------------------------------


 

executed and delivered shall be deemed an original but all of which when taken
together shall constitute but one and the same instrument.  Delivery of an
executed signature page of this First Amendment by facsimile transmission or PDF
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

SECTION 12.         Effect of Consent.  No consent or waiver, express or
implied, by the Agent to or for any breach of or deviation from any covenant,
condition or duty by the Credit Parties shall be deemed a consent or waiver to
or of any other breach of the same or any other covenant, condition or duty.

 

SECTION 13.         Headings.  The headings of this First Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 

SECTION 14.         Reaffirmation of Loan Documents.  This First Amendment shall
be deemed to be an amendment to the Credit Agreement, and the Credit Agreement,
as amended hereby, and the other Loan Documents are hereby ratified, approved
and confirmed in each and every respect.  All references to the Credit Agreement
herein and in any other document, instrument, agreement or writing shall
hereafter be deemed to refer to the Credit Agreement as amended hereby.

 

SECTION 15.         Loan Document.  This First Amendment constitutes a “Loan
Document” under and as defined in the Credit Agreement.

 

SECTION 16.         Entire Agreement.  THE CREDIT AGREEMENT, THIS FIRST
AMENDMENT, THE OTHER LOAN DOCUMENTS, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS FIRST AMENDMENT
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

 

SECTION 17.         Ratification of Guaranty.  Each Guarantor hereby consents to
this First Amendment and hereby confirms and agrees that (a) notwithstanding the
effectiveness of this First Amendment, the Guaranty is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of this First Amendment,
each reference in the Guaranty to the “Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this First Amendment, and
(b) the Loan Documents to which it is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Obligations secured thereby.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date set forth above.

 

 

BORROWERS:

 

 

 

NEENAH PAPER, INC.,

 

as a Borrower

 

 

 

  By:

/s/ Bonnie C. Lind

 

  Name:

Bonnie C. Lind

 

  Title:

SVP, CFO and Treasurer

 

 

 

 

NEENAH PAPER MICHIGAN, INC.,

 

as a Borrower

 

 

 

 

  By:

/s/ Bonnie C. Lind

 

  Name:

Bonnie C. Lind

 

  Title:

SVP, CFO and Treasurer

 

 

 

 

NPCC HOLDING COMPANY, LLC,

 

as a Borrower

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

  By:

/s/ Bonnie C. Lind

 

  Name:

Bonnie C. Lind

 

  Title:

SVP, CFO and Treasurer

 

 

 

 

NEENAH PAPER FVC, INC.,

 

as a Borrower

 

 

 

 

  By:

/s/ Bonnie C. Lind

 

  Name:

Bonnie C. Lind

 

  Title:

SVP, CFO and Treasurer

 

 

 

 

NEENAH PAPER FR, LLC,

 

as a Borrower

 

 

 

 

  By:

/s/ Bonnie C. Lind

 

  Name:

Bonnie C. Lind

 

  Title:

SVP, CFO and Treasurer

 

21

--------------------------------------------------------------------------------


 

 

NEENAH PAPER INTERNATIONAL

 

HOLDING COMPANY, LLC

 

 

 

 

By:

Neenah Paper, Inc., as its sole member

 

 

 

 

  By:

/s/ Bonnie C. Lind

 

  Name:

Bonnie C. Lind

 

  Title:

SVP, CFO and Treasurer

 

 

 

 

NEENAH PAPER INTERNATIONAL, LLC

 

 

 

 

By:

Neenah Paper International Holding Company, LLC, as its sole member

 

 

 

 

 

By:   Neenah Paper, Inc., as its sole member

 

 

 

 

  By:

/s/ Bonnie C. Lind

 

  Name:

Bonnie C. Lind

 

  Title:

SVP, CFO and Treasurer

 

22

--------------------------------------------------------------------------------


 

The undersigned (i) acknowledges, consents and agrees to this First Amendment
and each of the terms and provisions contained herein, and (ii) agrees that the
Loan Documents to which it is a party shall remain in full force and effect and
shall continue to be the legal, valid and binding obligation of such Person,
enforceable against it in accordance with its terms.

 

 

ACKNOWLEDGED, CONSENTED AND AGREED TO as of the date first above written:

 

 

 

 

NEENAH PAPER COMPANY OF CANADA,

 

as a Guarantor

 

 

 

 

 

 

 

  By:

/s/ Bonnie C. Lind

 

  Name:

Bonnie C. Lind

 

  Title:

SVP, CFO and Treasurer

 

23

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender, as the Agent and as Swingline Lender

 

 

 

 

By:

/s/ Jeff A. Tompkins

 

Name:

Jeff A. Tompkins

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH,

 

as the Canadian Collateral Agent

 

 

 

 

By:

/s/ Michael N. Tam

 

Name:

Michael N. Tam

 

Title:

Senior Vice President

 

24

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Dennis S. Losin

 

Name:

Dennis S. Losin

 

Title:

Senior Vice President

 

25

--------------------------------------------------------------------------------


 

 

UBS AG, Stamford Branch,

 

as a Lender

 

 

 

 

 

 

 

  By:

/s/ Mary E. Evans

 

  Name:

Mary E. Evans

 

  Title:

Associate Director

 

 

 

 

  By:

/s/ April Varner-Nanton

 

  Name:

April Varner-Nanton

 

  Title:

Director

 

26

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

27

--------------------------------------------------------------------------------


 

SCHEDULE 1.1A
TO THE
AMENDED AND RESTATED CREDIT AGREEMENT

 

COMMITMENTS

 

Lender

 

Revolving Note
Commitment
Amount

 

Term Loan
Commitment
Amount

 

Total
Commitment:
Revolver & Term
Loan

 

Swingline Note
Commitment
Amount

 

JPMorgan Chase Bank, N.A.

 

$

37,321,428.30

 

N/A

 

$

37,321,428.30

 

$

15,000,000

 

Bank of America, N.A.

 

$

33,928,571.70

 

N/A

 

$

33,928,571.70

 

N/A

 

UBS AG, Stamford Branch

 

$

16,964,285.85

 

N/A

 

$

16,964,285.85

 

N/A

 

Goldman Sachs Lending Partners LLC

 

$

6,785,714.15

 

N/A

 

$

6,785,714.15

 

N/A

 

Total Commitments:

 

$

95,000,000.00

 

N/A

 

$

95,000,000.00

 

$

15,000,000

 

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 1.1C
EQUIPMENT COMPONENT

 

“Equipment Component” shall mean $5,353,875; provided, that, the Equipment
Component shall reduce (a) by the Quarterly Equipment Component Amortization
Amount, commencing on September 30, 2011, and continuing on the last Business
Day of each December, March, June and September thereafter, and (b) (i) upon the
consummation of Dispositions of Eligible Equipment owned by the Borrowers on the
Closing Date, or (ii) at such time as any Equipment which was previously
Eligible Equipment ceases to be Eligible Equipment hereunder, by the applicable
percentage of the Net Recovery Value Percentage of the Property so disposed of
or the Equipment which has ceased to be Eligible Equipment hereunder, as
applicable.

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 1.1E
QUARTERLY REAL ESTATE COMPONENT AMORTIZATION AMOUNT

 

“Quarterly Real Estate Component Amortization Amount” shall mean $377,812.50, as
such amount shall be adjusted by Agent upon the consummation of Dispositions of
Closing Date Mortgaged Properties consisting of Eligible Real Estate owned by
the Borrowers on the Closing Date and at such time as any Real Property Asset
which was previously Eligible Real Estate ceases to be Eligible Real Estate
hereunder, in each case, by the applicable percentage of the Net Recovery Value
Percentage of the Property so disposed of or the Real Property Asset which has
ceased to be Eligible Real Estate hereunder, as applicable.

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 1.1F
REAL ESTATE COMPONENT

 

“Real Estate Component” shall mean $12,090,000; provided, that, the Real Estate
Component shall reduce (a) by the Quarterly Real Estate Component Amortization
Amount commencing on September 30, 2011, and continuing on the last Business Day
of each December, March, June and September thereafter, and (b) (i) upon the
consummation of Dispositions of Closing Date Mortgaged Properties consisting of
Eligible Real Estate owned by the Borrowers on the Closing Date, or (ii) at such
time as any Real Property Asset which was previously Eligible Real Estate ceases
to be Eligible Real Estate hereunder, by the applicable percentage of the Net
Recovery Value Percentage of the Property so disposed of or the Real Property
Asset which has ceased to be Eligible Real Estate hereunder, as applicable.

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 5.29
TO THE
AMENDED AND RESTATED CREDIT AGREEMENT

 

DEPOSIT ACCOUNTS

 

Entity

 

Type of Account

 

Name & Address of Financial Institutions

Neenah Paper, Inc.

 

****

 

Bank of America 600 Peachtree Street, N.W. Atlanta, GA

 

 

***

 

Bank of America 1655 Grant Street Concord, CA

 

 

***

 

Bancorp 6100 S. Old Village Place, Sioux Falls, SD

 

 

***

 

First Third Bank E. State Street Columbus, OH

Neenah Paper Company of Canada

 

***

 

Bank of America, Canadian Branch 200 Front Street, 27th Floor Toronto, Ontario,
Canada

 

[EXPLANATORY NOTE:  “***” indicates the portion of this exhibit that has been
omitted and separately filed with the Securities and Exchange Commission
pursuant to a request for confidential treatment.]

 

32

--------------------------------------------------------------------------------